DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 25-42 are allowable over the prior art of record. The closest prior art of record Fullbright et al. (‘Fullbright’ hereinafter) (Publication Number 20170199887), teaches a backup tool that supplies the data objects for storing into the cloud via a cloud interface, where the backup tool identifies the data container with the object set identifier that was determined by the backup manager, and after a data set is backed up to a cloud as objects, the data set is likely restored from the objects at some later point in time (see Fullbright, paragraphs [0023],[0052],[0074]). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 25 as “storing a plurality of non-restricted datasets and a converted dataset in a container with a container name in cloud storage, wherein the converted dataset comprises a plurality of restricted datasets that have been converted to a flat file with a sequential format, wherein the non- restricted datasets are in an original format that is supported by the cloud storage, and wherein the restricted datasets are in an original format that is not supported by the cloud storage; receiving a request to restore 
Dependent claims 26-30, 32-36 and 38-42 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barron et al. (‘Barron’ hereinafter) (Publication Number 20150339080) teaches that the “[s]torage controller 102 can implement conversion functions to convert between data formats supported by storage unit 130 (e.g., SAS) to data formats supported by cloud storage interface 204 (e.g., web services)” (see Barron, paragraph [0025]). Fu et al. (‘Fu’ hereinafter) (Publication Number 20150261514) teaches that “the downloaded volume data may be unbundled or restored to the attached volume as volume data 395-j. In some embodiments, the unbundling process may use Application Deployment Layer 370 on cloud 372-j to convert a cloud agnostic representation of the data in Cloud Standardization Layer 360 to a format compatible with or supported by cloud 372-j. For example, the downloaded volume data may be unbundled to the attached volume as volume data 395-2 by converting the cloud agnostic representation of the volume data in Cloud standardization Layer 360 to a format compatible with or supported by cloud 372-j” (see Fu, paragraph [0091]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198